10/26/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0412



                             No. DA 21-0412

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

THOMAS JOE ELLSWORTH,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 26, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                October 26 2021